Case 2:20-cv-04413-DG-ARL Document 15 Filed 02/24/21 Page 1 of 2 PageID #: 48




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
AA MEDICAL P.C.,

                                   Plaintiff,                            ORDER
                                                                         20-CV-4413 (DG) (ARL)
                 -against-

ALMANSOORI, M.D.,

                                    Defendant.
---------------------------------------------------------------------X
LINDSAY, Magistrate Judge:

        By letter dated February 19, 2021, Jeffery Eisenberg, Attorney at Law (“Eisenberg”) filed
a four sentence letter asking the Court to “adjourn all dates and issue a stay of proceedings”
because he had been terminated and was seeking to withdraw. ECF No. 14. Eisenberg is
counsel of record for Plaintiff AA Medical P.C. (“Plaintiff”). According to Eisenberg,he has
been relieved of his representation by his client. Local Rule 1.4 provides that:

        An attorney who has appeared as an attorney of record for a party may be relieved or
        displaced only by order of the court and may not withdraw from a case without leave of
        the court granted by order. Such an order may be granted only upon a showing by
        affidavit or otherwise of satisfactory reasons for withdrawal or displacement and the
        posture of the case, including its position, if any, on the calendar.

As Courts within this district have held, "while Local Rule 1.4 requires a court order to
withdraw, when counsel has been discharged -- and agreed to the termination -- the order to
withdraw should issue except under the most compelling circumstances." Casper v. Lew
Lieberbaum & Company, Inc., 1999 U.S. Dist. LEXIS 7779, 1999 WL 335334 *4 (S.D.N.Y.
1999). Further, the New York Code of Professional Responsibility mandates that an attorney
withdraw if he or she has been discharged by the client. See 22 NYCRR 1200.15(b)(4). Here,
however, Eisenberg has offered nothing more than a sentence in an unsworn letter indicating it
has been discharged, with no confirmation from the client. Eisenberg must provide an affidavit
or other sworn testimony establishing he has been terminated prior to approval of his motion to
withdraw. Accordingly, Eisenberg’s motion is denied without prejudice to refiling.

Moreover, although these cases establish Plaintiff’s right to terminate counsel, Plaintiff is a PC,
and a PC can only appear by counsel. See Parlin Funds LLC v. Gilliams, 11 Civ. 2534 (JSR)
(MHD), 2011 U.S. Dist. LEXIS 151988, n. 3, 2011 WL 7004193 (S.D.N.Y. Nov. 28, 2011), see,
also, e.g., Rowland v. California Men's Colony, 506 U.S. 194, 202-03, 113 S. Ct. 716, 121 L. Ed.
2d 656 (1993) ("It has been the law for the better part of two centuries . . . that a corporation may
appear in the federal courts only through licensed counsel); Iannaccone v. Law, 142 F.3d 553,
558 (2d Cir.1995) (corporation can only appear by counsel). Thus, to avoid a recommendation
that this matter be dismissed, it is incumbent upon Plaintiff to retain counsel.
Case 2:20-cv-04413-DG-ARL Document 15 Filed 02/24/21 Page 2 of 2 PageID #: 49




Eisenberg is directed to serve a copy of this Order along with its renewed motion to withdraw on
his client and file an affidavit of service on ECF no later than March 23, 2021. Plaintiff shall
have until April 23, 2021 to respond to that motion to withdraw. In the event Plaintiff chooses
not to oppose Eisenberg’s withdrawal, new counsel shall file a notice of appearance by that date.

Dated: Central Islip, New York                      SO ORDERED:
       February 24, 2021

                                                    __________/s________________
                                                    ARLENE R. LINDSAY
                                                    United States Magistrate Judge
